Name: Commission Regulation (EEC) No 2620/84 of 14 September 1984 re-establishing the levying of the customs duties on phthalic anhydride, falling within subheading 29.15 C I, originating in Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  America;  chemistry
 Date Published: nan

 15 . 9 . 84 Official Journal of the European Communities No L 246/ 13 COMMISSION REGULATION (EEC) No 2620/84 of 14 September 1984 re-establishing the levying of the customs duties on phthalic anhydride, falling within subheading 29.15 C I, originating in Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; Whereas, therefore, customs duties in respect of the products in question must be re-established against Argentina, HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products origi ­ nating in Argentina : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the individual ceiling referred to in Article 12 ; whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the individual ceiling to be considered shall be, as a general rule, 1 50 % of the highest maximum amount valid for 1980 ; Whereas, in the case of phthalic anhydride, falling within subheading 29.15 C I, the individual ceiling is fixed at 125 700 ECU ; whereas, on 12 September 1984, imports of these products into the Community, originating in Argentina, reached the individual ceiling in question after being charged thereagainst ; CCT heading No Description 29.15 C I Phthalic anhydride (NIMEXE code 29.15-40) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1984. For the Commission Karl-Heinz NARJES Member of the Commission ( ¢) OJ No L 362, 24 . 12 . 1983, p. 1 .